Citation Nr: 1734463	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of multiple joints/ polyarthritis.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 and April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

The Veteran testified at a May 2014 Travel Board hearing.  The hearing transcript is of record. 

The Board remanded the appeal in January 2015 for additional development, which included a request for VA treatment records and to obtain VA examinations and opinions to address service connection for polyarthritis, a cervical spine disability, and a bilateral foot disability.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

An August 2016 rating decision granted service connection for gastroesophageal reflux disease (claimed as a gastrointestinal disability) effective September 25, 2009.  The Board finds that this is a full grant of the benefit sought on appeal with regard to the claim for service connection.  While the RO issued an August 2016 supplemental statement of the case which continued to identify service connection for a gastrointestinal intestinal disability as being on appeal, the Board finds that the August 2016 grant of service connection encompassed service connection for all diagnosed gastrointestinal disabilities and symptoms.  Moreover, the Schedule of Ratings of the Digestive System allows for only a single rating based for such gastrointestinal disabilities based on the predominant disability picture.  Thus, separate ratings would not be warranted for separately identified or diagnosed gastrointestinal disabilities.  See 38 C.F.R. § 4.114.  For these reasons, the Board finds that the issue of service connection for a gastrointestinal disability has been resolved and is no longer on appeal.

Issues of entitlement to a higher initial rating for depression and myopathy, and for an earlier effective date for the grant of service connection for depression and myopathy were separately certified to the Board, but are waiting to be scheduled for a travel Board hearing.  Therefore, those issues are not yet before the Board for a decision.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis in the bilateral knees, cervical spine, and lumbar spine.  

2.  The Veteran had chronic and continuous symptoms of arthritis in the lumbar spine since service separation, and has had x-ray evidence of arthritis in the lumbar spine since 1986.  

3.  Symptoms of arthritis in the knees and cervical spine were not both chronic in service and continuous after service separation. 

4.  Arthritis in the knees and cervical spine did not manifest within one year after service separation.

5.  Currently diagnosed arthritis in the knees and cervical spine (to include disc herniation) are not related to service, to include an in-service fall off of a truck.

6.  The Veteran does not have a diagnosed foot disability that is related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for polyarthritis and osteoarthritis of the knees and cervical spine have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a cervical spine disability, to include arthritis and cervical disc herniation, have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued December 2010 preadjudicatory notice to the Veteran which met the VCAA notice requirements, and with respect to a December 2011 claim for service connection for a bilateral foot disability, the Veteran received notice in conjunction with the fully developed claim process.
 
VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and hearing testimony, and VA and private medical records.  Additionally, the Board finds that the AOJ substantially complied with the January 2015 Board remand directives in obtaining outstanding VA medical records, VA examinations, and medical opinions. 

The Board finds that August 2016 VA examinations and medical opinions obtained are adequate and include adequate rationale for the opinions rendered based on the evidence of record.  Additionally, the opinions discussed relevant findings in service with consideration of lay evidence provided with regard to a history of injury in service and symptoms since service.  With regard to error in the VA examiner's failure to discuss x-ray evidence concerning the Veteran's lumbar spine disability dated in 1986, because the Board has granted the appeal with regard to lumbar spine arthritis, the Board finds that a remand for a supplemental opinion to address such evidence is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met. 38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that he fell off a truck in service, injuring his knees, back and neck.  He contends that he has arthritis of multiple joints that is related to service and the in-service injury.  

The Board finds that the Veteran has a currently diagnosed arthritis in the cervical spine, lumbar spine, and bilateral knees.  See VA and private treatment records and VA examinations.  

The Board finds that the Veteran had injuries to the knees in service with complaints of chronic knee pain.  Service treatment records, however, attribute the in-service knee pain to a diagnosis of polymyositis and not arthritis.  Service treatment records show that the Veteran was seen for bilateral knee pain assessed as chondromalacia patella in October 1979.  He was noted to have chronic knee pain in February 1980.  He reported that the knees started hurting after he fell off of a Deuce and a Half (cargo truck) one month prior.  In May 1980, the Veteran was admitted by the neurology clinic for an evaluation for myopathy.  He was evaluated for generalized muscle pain in June 1980, with complaints of generalized muscle weakness since October 1979.  The discharge summary noted that the Veteran fell from an Army truck and sustained a painful injury of both knees in December 1979 with no fractures observed.  During physical therapy, the Veteran was found to have bilateral weakness in the arms and legs.  The physical examination report shows that the Veteran had no arthritic changes.  Instead, the impression was that of myopathy.  In August 1980, the Veteran was diagnosed by an internal medicine specialist with probable polymyositis, for which he is currently service-connected.  A December 1980 hospital admission note reflects chronic polymyositis.  The Veteran continued to be evaluation for polymyositis, defined as a chronic, progressive inflammatory disease of skeletal muscle, associated with his muscular weakness and pain complaints.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1482 (30th ed. 2003).  A March 1981 separation examination identified a history of recurrent back pain and foot trouble.  

Service treatment records show that the Veteran complained of knee pain associated with a December 1979 fall off of a truck.  The Board finds that the Veteran is credible in identifying injury to the cervical and lumbar spine, however, service treatment records do not identify any specific treatment or pathology associated with these complaints.  The record does show that the Veteran continued to have complaints of bilateral knee pain, cervical spine pain, and lumbar pain shortly after service separation.  RO hearing testimony dated in July 1981 show that the Veteran reported having pain in the knees, legs, and back.  VA treatment records dated in July 1981 show that the Veteran reported having leg, back, arm, and neck pain present for two to three years.  The Veteran was found to have multiple complaints of an undetermined etiology.  

VA treatment records dated in October 1981 reflect a diagnosis of myositis, with a history of polymyositis.  The Veteran was later referred to a rheumatologist.  The Veteran was also diagnosed with a somatization disorder from 1981.  Private treatment records from Dr. H.B., a rheumatologist with The Arthritis Group, dated in February 1982 show that the Veteran had reported the history of injury to the knees in service, the development of muscle weakness, and the subsequent diagnosis of polymyositis.  Dr. H.B. noted that he had an additional muscle biopsy and E.M.G. testing post-service.  On examination that day, the Veteran reported swelling of the hands and aching all over.  Dr. H.B. assessed him with probable polymyositis.  

A March 1982 VA hospital summary shows that the Veteran reported soreness in the neck, shoulders, back, groin, legs, arms, and hands which the Veteran related to service.  A complete workup was undertaken during the Veteran's hospitalization and the Veteran was assessed with an undefined muscle condition.   The hospital summary noted that there was no clinical evidence of arthritis at that time.  

A May 1986 treatment report from H.B. shows that he last saw the Veteran in August 1982.  Dr. H.B. stated that, at that time, he felt that the Veteran had probable osteoarthritis.  At the time of the 1986 consultation, the Veteran reported cervical spine pain, lumbar spine pain, and arthralgia of the hands and knees.  Testing for rheumatic arthritis was negative.  1986 x-rays of the lumbar spine revealed some scattered osteoarthritic changes along with what appeared to be an old compression of a couple of the lumbar vertebra.  X-rays of the hands, knees, and cervical spine were unremarkable.  The Veteran was diagnosed with osteoarthritis and polyarthralgias.  Associated clinical treatment notes dated in October 1986 also note the finding of lumbar osteoarthritis and an old compression of the lower vertebrae.  Clinical treatment records from Dr. H.B. identify treatment for arthritis pain from 1986 to 1996.  Multiple letters from Dr. H.B. to the Veteran's employer dated from 1986 through the 1990s show that it was recommended that the Veteran remain on light duty status due to osteoarthritis.  

VA treatment records show that x-rays of the right and let knees taken in April 1993 were normal.  January 1994 x-rays of the left knee were also within normal limits. There was no evidence of an acute fracture shown on December 2006 x-rays of the bilateral knees.  April 2008 x-rays of the right and left knees, however, showed degenerative changes bilaterally.  

A September 2008 MRI from Methodist Le Bonheur Healthcare showed that he Veteran had posterior osteophyte/soft disk complexes at the C5-6 and C6-7 levels.  August 2007 and September 2008 MRIs of the left knee showed a medial meniscal tear.  A September 2008 MRI of the right knee showed mild increased signal intensity in the posterior horn of the medial meniscus, thought likely to represent degenerative changes within the meniscus.  

Private treatment records from Tri-State Orthopedics, LLC dated in August 2009 and September 2009 showed a diagnosis of degenerative arthritis in both knees.  A December 2008 treatment report shows that the Veteran had neck pain due to a post-service automobile accident, which was reported to have happened some time ago when his car was struck when he was sitting at a red light.  The Veteran's primary care physician referred the Veteran for an MRI of the cervical spine.  A November 2008 MRI of the cervical spine showed paracentral disc protrusions at the C3-4, and C5-6, and asymmetric bulging of the disc at C6-7.  X-rays of the cervical spine showed multilevel degenerative disc disease, diagnosed as a whiplash injury.  An August 2009 operative note showed that the Veteran had multiple degenerative changes and a degenerative tear of the medial and lateral meniscus shown during a left knee arthroscopy.  In January 2010, the Veteran was diagnosed by Dr. K.A. at SMC Humphreys Office with cervical spondylosis.  A January 2010 treatment report from Dr. M.S. shows that the Veteran was diagnosed with lumbar radiculopathy, and noted that an October 2009 MRI confirmed degenerative disc disease in the lumbar spine.  

VA examinations dated in October 2016 identify current diagnoses of intervertebral disc syndrome in the cervical and lumbar spine, degenerative arthritis of the spine, and right and left knee joint arthritis, confirmed by x-ray evidence.  The VA examiner opined, with regard to the arthritis of the back, neck, and knees, that the Veteran's pain shown in service was attributed to his diagnosis of polymyositis during service, and stated that there was no diagnosis of arthritis of any specific joints in service.  He reasoned that osteoarthritis and degenerative joint disease involving the neck, back, and knees were a separate process unrelated to polymyositis in service.  He further reasoned that despite the Veteran's diffuse pain complaints during service, VA x-rays of the knees throughout the years were reported as "normal" with no evidence of osteoarthritis or degenerative changes until 2008.  Likewise, VA x-rays of the cervical spine dated in August 2008 did not report any findings of degenerative changes pursuant to a radiology report at that time.  

Given the Veteran's subjective report of chronic pain in neck, knees, and low back since the service, the October 2016 VA examiner stated that it was not possible to completely exclude the possibility of these conditions during service without some degree of speculation; however, given the lack of x-ray findings of such degenerative joint changes until decades after separation from service as well as the natural and relatively common occurrence of degenerative joint changes in the spine and weight bearing joints such as the knees in the general population with the natural process of aging, he opined that it is more likely than not that the more recent arthritis and degenerative joint changes of the neck, back, and knees developed over the years since service separation.  In providing the opinion, the VA examiner noted the Veteran's 1979 fall which preceded the onset of myositis/myalgia symptoms; however, the VA examiner reasoned that absent objective specific joint injuries during that fall shown in service treatment records, it was not possible for him to make any further determinations in that regard without resorting to mere speculation.  He reasoned that while it was possible that the Veteran could have experienced an initial injury to the reported areas in service, there was no evidence to substantiate a fifty percent or greater preponderance of evidence for such a claim based on available medical records and service treatment records.  
  
The Board finds, first, that the evidence is at least in equipoise as to whether the Veteran had chronic symptoms of arthritis in the lumbar spine in service and continuous symptoms since service separation.  Service treatment records identify an injury to the knees when the Veteran fell off of a truck in service, but show no complaints with regard to the lumbar or cervical spine.  The Veteran has testified, however, that he injured his neck and back in service as well.  While lumbar spine pain was not noted in service, in July 1981 hearing testimony, provided just two months after service separation, the Veteran reported having knee and back pain since service, and VA treatment records dated in July 1981 also show that the Veteran reported back and neck pain which had been presence for two to three years.  A March 1982 VA hospital summary also shows that the Veteran reported soreness in the neck and back.  The Veteran was diagnosed with lumbar spine arthritis in 1986 by Dr. H.B. based on x-rays, reported to show scattered osteoarthritic changes along with what appeared to be an old compression of a couple of the lumbar vertebra.  

While the October 2016 VA examiner opined that pain in service was attributed to his diagnosis of polymyositis, he did not exclude the possibility of the onset of arthritis in service, but based his opinion largely on the lack of x-ray findings of such degenerative joint changes until decades after separation.  While the Board finds that the opinion is probative with regard to diagnoses of arthritis in the knees and cervical spine, which were correctly noted by the VA examiner to have been diagnosed after 2008, with regard to the lumbar spine, the VA examiner failed to address 1986 x-ray evidence of arthritis in the lumbar spine.  The Board finds that the contemporaneous documentation of the findings from x-ray reports dated in 1986 by Dr. H.B. is sufficient evidence showing that the Veteran had x-ray evidence of arthritis of the lumbar spine.  Thus, the Board finds that, with regard to the diagnosis of lumbar spine arthritis, the VA opinion is not based on a fully accurate factual background.  Conversely, the Board finds that the October 2016 VA medical opinion is adequate to address arthritis in the cervical spine and knees given the absence of a finding of arthritis the 1986 x-rays of the cervical spine and knees shown, and in VA later x-rays dated prior to 2008.  The findings which show no x-ray evidence of arthritis in the cervical spine and knees in 1986 only support the October 2016 VA opinion and rational with regard to those diagnoses, and thus additional medical opinion evidence on that question is not necessary.  

38 C.F.R. § 3.303 (b) provides that with a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  In this case, no intercurrent cause has clearly been identified for the development of lumbar spine arthritis diagnosed by x-ray in 1986.  The Board finds, therefore, that the evidence is at least in equipoise as to whether lumbar spine pain symptoms were chronic in service, and the weight of the evidence shows that lumbar spine symptoms were continuous since service separation.  Resolving reasonable doubt in the Veteran's favor the criteria, for the presumptive provision of 38 C.F.R. § 3.303 (b) have been met, and the Board finds that service connection arthritis in the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

The Board finds that symptoms of arthritis in the cervical spine and knees were chronic in service and continuous after service separation.  The Board finds with regard to the cervical spine and knees, while the Veteran had pain symptoms indicated in service and post-service, intercurrent causes represented by polymyositis, diagnosed in service, and a post-service whiplash injury to the cervical spine sustained in an automobile accident, and post-service meniscal tears diagnosed in 2008 have been identified with regard to the reported pain symptoms.  See 38 C.F.R. § 3.303(b).  Significantly, the Veteran did not have x-ray evidence of arthritis in the cervical spine or knees shown in service, a 1982 VA hospital work-up also showed no evidence of arthritis associated with the Veteran's pain complaints, and private x-rays taken in 1986 show that the Veteran did not have any evidence of degenerative changes in the cervical spine or knees.  The Board finds that the evidence provided by contemporaneous diagnostic x-rays is probative and shows that the Veteran's pain complaints in service and shortly after service were not attributed to arthritis, which was not present in 1986, and was not diagnosed until approximately 2008.  The October 2016 VA opinion provides more support for this finding as it relates the Veteran's in-service pain symptoms to polymyositis.  For these reasons, the Board finds that the Veteran did not have a diagnosis of arthritis confirmed by x-ray or MRI evidence prior to 2008, and his chronic pain symptoms in the cervical spine and knees were due to intercurrent disabilities of polymyositis, a post-service whiplash injury to the cervical spine, and meniscal tears in the bilateral knees.  

The Board finds that while Dr. H.B. indicated a diagnosis of osteoarthritis from 1986 to 1996, only arthritis of the lumbar spine was confirmed by the 1986 x-rays, with no x-ray evidence of arthritis of the cervical spine or knees shown in Dr. H.B.'s May 1986 treatment report, or in later clinical treatment records.  The Board finds that arthritis in the cervical spine and knees did not manifest within one year after service separation.  Because the Veteran's knee pain and neck pain symptoms in service and post-service were not shown to be related to arthritis, as evidenced by contemporaneous x-rays, the Board finds that symptoms of arthritis in the knees and cervical spine were not chronic in service and continuous after service separation. 

Finally, the Board finds that the weight of the evidence does not relate currently diagnosed arthritis in the cervical spine or knees to service.  The October 2016 VA examiner opined that pain in service was due to polymyositis, and opined that arthritis in the neck and the knees more likely developed post-service based on the absence of arthritis in the knees shown on x-rays dated prior to 2008 and the absence of x-ray evidence of cervical spine arthritis prior to 2008.  In providing the opinion, the VA examiner acknowledged the Veteran's history of injury when falling off of a truck in service, but found that it would be speculative to relate arthritis to such injury based on findings from the service treatment records and post-service medical records.  As discussed previously, the Board finds that the opinion is probative as it is adequately based on the absence of a showing of arthritis in the cervical spine or knees for decades after service, noting the intercurrent pain symptoms represented by service-connected polymyositis.  
The evidence of record does not otherwise relate current diagnoses of arthritis in the cervical spine or knees to service.  While the Veteran contends that arthritis is related to service, the Board finds, given the complexity of his various disabilities, the muscular pain symptoms associated with his diagnosed polymyositis, and the intercurrent whiplash injury to the cervical spine post-service, the Veteran, as a lay person, is not competent to provide an opinion regarding the nexus of currently diagnosed arthritis in the knees and cervical spine to service absent pathology shown in such joints for decades after service.  Thus, the Board finds that his lay assertions attempting to relate such disability to service are less probative than the medical opinion evidence on that issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).

The weight of the evidence shows that currently diagnosed arthritis in the cervical spine and bilateral knees is not related to service.  Because the preponderance of the evidence is against the appeal for service connection for arthritis in the cervical spine and knees, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Foot Disability 

The Veteran submitted a claim in December 2011 for a disability of the "bilateral planters."  In May 2014 hearing testimony, he described having a cold injury to the feet in service, when he was stationed in England.  He reported that his feet froze, that he was medevac'd out, and that they wrapped his feet.   He indicated that when he started getting sick due to myopathy, he started having problems with his toes and ankles.  The Veteran reported that he currently wore inserts in his shoes for his feet.  

Service treatment records show that in August 1978, the Veteran complained of pain in the left heel for a duration from seven days when exercising.  No further complaints to the left heel were indicated.  He was seen in October 1978 after he stepped on glass, and had pain in the right heel and was assessed with a minor laceration.  A March 1981 separation examination report does not identify a chronic foot condition at separation; however, the Veteran did check that he had a history of "foot trouble" on a Report of Medical History.  The Board finds that the Veteran is credible in describing a cold-injury to the feet in service.  Service treatment records, however, do not reflect any chronic residuals of that cold injury in service and it does not appear, based on the Veteran's testimony, that additional treatment for the feet was required after his feet had been wrapped and warmed.   

VA rheumatology notes dated in 2008 show that the Veteran reported having multiple joint and muscle aches, including in the feet.  

The Veteran was afforded a VA examination of the feet in October 2016.  During the examination, the Veteran reported having foot pain.  Physical examination, however, did not reveal any current foot condition associated with the claimed foot pain.  The Veteran reported chronic off and on pain in the feet over the years, but the VA examiner stated that there was no objective evidence of pain or abnormality on examination of the feet and no degenerative or traumatic arthritis were shown on x-rays.   

The VA examiner opined that current examination of feet did not reveal any chronic or disabling foot conditions related to service.  The examiner noted that a VA central nervous system examination completed that day showed that he had diffuse musculoskeletal pain during service related underlying myositis.  A March 1981 separation examination shows that the Veteran had a normal foot examination.  The VA examiner found no objective evidence of plantar fasciitis or any other active or chronic disabling foot condition present on examination despite the Veteran's reported history of foot pain.

While the Veteran had reported having a cold injury in service, with foot trouble noted on a report of medical history, the Veteran did not have any chronic pathology in the bilateral feet identified in service, or currently.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of chronic disability of the bilateral feet.   Further, the record no contains competent or probative evidence which relates the Veteran's present complaints of foot pain to service or any event in service.   Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a bilateral foot disability.  Because the preponderance of the evidence is against the appeal for service connection for a bilateral foot disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Resolving reasonable doubt in favor of the Veteran, service connection for arthritis of the lumbar spine is granted. 

Service connection for polyarthritis/arthritis of multiple joints, to include the cervical spine and knees is denied.

Service connection for a cervical spine disability, to include disc herniation, is denied. 

Service connection for a bilateral foot disability is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


